Shauck, J.
The petition in this case was not filed in the court below for the vacation of Sycamore street under sec. 2655 of the Revised Statutes. Such relief is not prayed for; nor are facts alleged to which such relief would be appropriate.
Plaintiffs allege that they are in possession of the several parcels of ground which the city claims as parts of Sycamore street; that the city never had title to such parcels for any purpose, and that if it had such title, it has been forfeited, and they pray that their title may be quieted as against the adverse title asserted by the city. In substance it is an action to quiet title. Such actions are appealable. Motion overruled.